Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent. To prevail in mandamus, the relator must demonstrate a clear legal right to the performance of an act which is enjoined by a corresponding clear legal duty. State ex. rel. Hodges v. Taft (1992), 64 Ohio St.3d 1, 3, 591 N.E.2d 1186, 1188. Absent an abuse of discretion, the extraordinary writ of mandamus cannot be used to compel a public body or official to act in a certain way on a discretionary matter. State ex rel. Dublin v. Delaware Cty. Bd. of Commrs. (1991), 62 Ohio St.3d 55, 60, 577 N.E.2d 1088, 1093; State ex rel. Veterans Serv. Office v. Pickaway Cty. Bd. of Commrs. (1991), 61 Ohio St.3d 461, 463, 575 N.E.2d 206, 207.
Westlake Planning and Platting Code 1109.02(a) and (b) require the police chief and the city engineer to review and comment upon shopping center development plans. Pursuant to this authority, they requested a traffic impact analysis be performed prior to their respective recommendations to the planning commission. After the planning commission reviews the matter, it makes its recommendation to the city council, which is vested with discretionary authority to review and ápprove all development plans. Section 9, Article IV, Westlake City Charter.
As recognized by Justice Douglas in his concurring opinion, traffic surveys are essential in determining impact on neighboring development and are always an integral part of any large-scale proposed development. Therefore, the results of the traffic survey requested by the city engineer and the police chief and recommended by the planning commission are vital to the exercise of the administrative discretion vested in the planning commission and must be completed prior to its review of the development plan and recommendation to city council.
Thus, relator is unable to establish a clear legal right to compel the planning commission to perform an administrative review of its development plan, which ultimately requires the administrative approval of the city council, until the traffic survey has been completed and reviewed by the planning commission. Moreover, until this review process has been completed, respondents have no clear legal duty to exercise their discretion over relator’s application.
Finding that Westlake’s actions are not arbitrary, capricious, unreasonable or unlawful, I believe the writ of mandamus should be denied.